WADDILL, Commissioner.
At his trial a jury found Dan Lewis Peffer guilty of the offense of assault and battery and fixed his punishment “at 90 days and $500.00 fine.” Peffer has attempted to take an appeal to this court. However, there is no judgment in the record filed in this court. So far as the record shows this case is still pending in the circuit court. In this state of the record we have no alternative but to dismiss the purported appeal. Pardue v. Commonwealth, 225 Ky. 60, 7 S.W.2d 512; Howard v. Louisville & N. R. Co., 17 Ky.Law Rep. 814, 32 S.W. 746; also see Commonwealth v. Stamper, Ky., 424 S.W.2d 821.
Wherefore the appeal is dismissed.
All concur except NEIKIRK, J., not sitting.